        CASE 0:19-mj-00800-TNL Document 22 Filed 05/15/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 United States of America,                             Case No. 19-mj-800 (TNL)

               Plaintiff,

 v.                                                            ORDER

 Eric Klawitter,

               Defendant.


 Lindsey E. Middlecamp, Assistant United States Attorney, United States Attorney’s
 Office, 300 South Fourth Street, Suite 600, Minneapolis, MN 55415 (for the
 Government); and

 Douglas L. Micko, Assistant Federal Defender, Office of the Federal Defender, 300
 South Fourth Street, Suite 107, Minneapolis, MN 55415 (for Defendant).


       This matter comes before the Court on Defendant Eric Klawitter’s Request for

Sentencing In Abstentia and Waiver of Appearance, ECF No. 21, pursuant to Federal Rule

of Criminal Procedure 43(b)(2). Defendant is scheduled to appear before the Court on May

21, 2020, for sentencing. ECF No. 20. Defendant requests to be sentenced in abstentia

due to the COVID-19 pandemic as he is “in a high-risk category for severe COVID-19

symptoms.” ECF No. 21. In prior e-mail correspondence with the Court, the Government

has stated that it has no objection to Defendant’s request.

       Under Rule 43(b)(2), the Court may permit the “arraignment, plea, trial, and

sentencing [of misdemeanor offenses punishable by fine or imprisonment for not more than

one year, or both,] to occur by video teleconferencing or in the defendant’s absence” with


                                             1
         CASE 0:19-mj-00800-TNL Document 22 Filed 05/15/20 Page 2 of 3



the defendant’s written consent. Fed. R. Civ. P. 43(b)(2).

       Additionally, beginning on March 13, 2020, and continuing thereafter, the

Honorable John R. Tunheim, Chief District Judge for the United States District Court for

the District of Minnesota, has issued a series of General Orders in connection with the

COVID-19 pandemic, available at https://www.mnd.uscourts.gov/coronavirus-covid-19-

guidance. These General Orders acknowledge, among other things, that (1) a national

emergency has been declared by the President of the United States of America in response

to COVID-19; (2) a peacetime emergency has been declared by the Governor of the State

of Minnesota in response to COVID-19; (3) a stay-at-home order has been implemented

by the Governor of the State of Minnesota in response to COVID-19; and (4) local

detention facilities have implemented several COVID-19 related restrictions. See, e.g., In

re: Updated Guidance to Court Operations Under the Exigent Circumstances Created by

COVID-19, Gen. Order No. 12 (D. Minn. May 8, 2020) [hereinafter Gen. Order No. 12].

       Despite best efforts to arrange for the sentencing to occur by video conferencing,

the Court finds, consistent with General Order Nos. 5 and 9, that video conferencing is not

reasonably available to Defendant. Defendant does not have Internet access in his home,

does not own a cellular phone able to support the video conference application, otherwise

relies on public terminals at his local library to access the Internet, and depends upon public

transportation. ECF No. 21 at 3.

       As stated above, Rule 43(b)(2) permits the sentencing to occur in Defendant’s

absence with his written consent. After “hav[ing] discussed his case at great length” with

counsel, including but not limited to “his sentencing maximum terms of imprisonment,

                                              2
           CASE 0:19-mj-00800-TNL Document 22 Filed 05/15/20 Page 3 of 3



probation, fine, . . . the mandatory $25.00 special assessment,” and his right to participate

in the sentencing in person, Defendant has requested that the sentencing proceeding in his

absence and given his written consent. 1 ECF No. 21 at 3-5.

         Therefore, for the reasons addressed in the General Orders, the well-documented

concerns regarding COVID-19, and Plaintiff’s increased risk for severe COVID-19

symptoms, and pursuant to Fed. R. Crim. P. 43(b)(2), IT IS HEREBY ORDERED that

Defendant’s Request for Sentencing In Abstentia and Waiver of Appearance, ECF No. 21,

is GRANTED. IT IS FURTHER ORDERED that, subject to written consent by

Defendant for other participants, including but not limited to counsel and Court personnel,

to appear by video conferencing, the sentencing hearing may be conducted by video

conference.



Date: May         14        , 2020                                      s/ Tony N. Leung
                                                                 Tony N. Leung
                                                                 United States Magistrate Judge
                                                                 District of Minnesota


                                                                 United States v. Klawitter
                                                                 Case No. 19-mj-800 (TNL)




1
  Defendant’s written consent was electronically signed pursuant to General Order No. 12. Gen. Ord. No. 12 at 2
(“Any document in a criminal case that requires or requests the signature of the defendant may be signed
electronically while this order is in effect. If the defendant’s electronic signature is impracticable to obtain, defense
counsel or the presiding judge may sign on the defendant’s behalf when the defendant, after an opportunity to
consult with counsel, consents.”).

                                                            3
